          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                       Plaintiff,
               vs.                                                  Cause No. 1:20-cr-1443-MV
AMADO MARTIN VARGAS HERNANDEZ,
                       Defendant.
                           DEFENDANT’S SENTENCING MEMO

       Defendant, Mr. Amado Martin Vargas Hernandez, through counsel, The Law Office of

Ryan J. Villa, by Richelle Anderson, respectfully submits the following memorandum to aid in the

Court’s review of the Rule 11(c)(1)(C) Plea Agreement reached by the parties. For the reasons set

forth below, the defense respectfully submits that a sentence of twelve months’ probation and

payment of $250.00 restitution is more than adequate to satisfy the sentencing factors set forth 18

U.S.C. §3553(a). Mr. Vargas Hernandez asks the Court to accept the Plea Agreement and impose

the sentence agreed to therein.

                                       INTRODUCTION

       This case is before the Court as a result of a Federal Rule of Criminal Procedure 11(c)(1)(C)

agreement between Mr. Vargas Hernandez and the government. Pursuant this agreement, Mr.

Vargas Hernandez agreed to plead guilty to the unlawful possession of feathers and parts of 11

species of birds protected by the Migratory Bird Treaty Act, in violation of 16 U.S.C. §§ 703 and

707(a), in exchange for an agreed upon sentence of probation and set amount of restitution.

       As explained below, this sentence reflects the nature and circumstances of the offense and

Mr. Vargas Hernandez’s personal history and characteristics. This sentence is also consistent with

the principle that the Court should “consider every convicted person as an individual and every
          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 2 of 6




case as a unique study in the human failings that sometimes mitigate, sometimes magnify, the

crime and punishment to ensue.” Koon v. United States, 518 U.S. 81, 133 (1996).

                                        BACKGROUND

       On June 25, 2020, Mr. Vargas Hernandez was charged by Information with Count 1,

unlawful possession without permission the feathers of birds protected by the Bald and Golden

Eagle Protection Act, in violation of 16 U.S.C. § 668(a), and Count 2, unlawful possession without

permission the feathers and parts of birds protected by the Migratory Bird Treaty Act, in violation

of 16 U.S.C. §§ 703 and 707(a). See Information [Doc. 1].

       Mr. Vargas Hernandez was charged after agents with the U.S. Fish and Wildlife Service

Office of Law Enforcement searched the apartment he shared with his wife and two children on

November 14, 2019 and discovered various feathers and parts of birds suspected of being protected

by federal law. The agents obtained the search warrant for the apartment after allegedly conducting

several under cover buys of crested caracara (caracara cheriway) feathers with Mr. Vargas

Hernandez’s wife after meeting her at the Gathering of Nations Powwow. Mr. Vargas Hernandez

was not involved in any way with these alleged under cover buys.

       Mr. Vargas Hernandez is a traditional Aztec dancer who grew up performing powwows

since he was a small child in Mexico. As a child, he was taught ancestral dances and how to do

beadwork and featherwork to make dance regalia. He has carried these traditions into adulthood.

While the majority of the featherwork he did used legal bird feathers (e.g., chicken feathers or

synthetic feathers) some of feather and parts of birds he illegally possessed were either

incorporated into ceremonial or performative regalia or items he intended to incorporate into

ceremonial or performative regalia. These factors and combined with Mr. Vargas Hernandez’s




                                                2
          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 3 of 6




personal background and the nature and circumstances of his offense adequately support the plea

agreement reached in this case.

  MR. VARGAS HERNANDEZ’S PERSONAL HISTORY AND CHARACTERISTICS
               SUPPORT THE AGREED UPON SENTENCE.

        Mr. Vargas Hernandez was born in Iztapalapa, a densely populated suburb of Mexico City

on September 14, 1963. As discussed above, Mr. Vargas Hernandez was raised with many

ancestral traditions and learned dances and how to do beadwork and make dance regalia.




              Mr. Vargas Hernandez (left) with is mother (center) and sister (right).

        Mr. Vargas Hernandez was a member of the Aztlan Dancers who performed traditional

dances throughout Mexico and the United States, and eventually immigrated to the United States

to live permanently. He obtained legal permanent residency in 2018. Mr. Vargas Hernandez has

lived primarily in Albuquerque, New Mexico and has participated in many events with local

pueblos, including at the Pueblo Cultural Center, the Gathering of Nations, and the New Mexico

State Fair.




                                                3
          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 4 of 6




                 Mr. Vargas Hernandez performing at the New Mexico State Fair

       Mr. Vargas Hernandez has no prior criminal history. In addition to dancing and doing

beadwork, Mr. Vargas Hernandez has worked a variety of jobs, including in landscaping,

construction, hospitality, and most recently as service provider for disabled children. He has been

with his wife for over thirty years and together they have two children, a son who is 24 and

daughter who is 22. Mr. Vargas Hernandez’s son attends college and hopes to pursue a career in

healthcare. Mr. Vargas Hernandez’s daughter was born with cerebral palsy and has developmental

delays. His daughter lives with Mr. Vargas Hernandez and his wife, who work together to ensure

she is properly cared for. Mr. Vargas Hernandez is a critical member of his family who has always

prioritized his responsibilities as a partner and father. He has lived his life as a law-abiding member

of his community and has no history with drug or alcohol use.


                                                  4
          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 5 of 6




THE NATURE AND CIRCUMSTANCES OF THE OFFENSE SUPPORT THE AGREED
                       UPON SENTENCE.

        As discussed above, Mr. Vargas Hernandez takes full responsibility for illegally possessing

feathers and parts of federally protected bird species. He possessed many of these items either

having already incorporated them into performative or ceremonial regalia or intending to do so

later for his own or his family’s use. Mr. Vargas Hernandez acknowledges, however, that because

he is not a member of a federally recognized Indian tribe, his possession of these items was illegal.

Although he did not intend to break the law, he recognizes and appreciates the important

conservation and ecological purposes of the Migratory Bird Act Treaty and shares in these goals.

Mr. Vargas has taken responsibility for illegally possessing protected bird feathers and parts and

regrets the decisions he made that led him there.

             THE SENTENCING FACTORS SET FORTH IN 18 U.S.C. § 3553

        The sentencing factors set forth in §3553(a)(2) support the agreed-to sentence in this case.

In addition to the personal characteristics and of the defendant and the nature and circumstances

of the offense, § 3553(a)(2) directs the Court to consider the “the need for the sentence imposed

(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect

the public from further crime of the defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in the most

effective manner.” 18 U.S.C. § 3553(a)(2). After considering these, the Court must “impose a

sentence sufficient, but not greater than necessary,” to further these goals.

        Here, the agreed-to sentence of twelve months’ probation and payment of $250.00

restitution satisfies § 3553(a)(2)’s factors. Specifically, the sentence reflects the seriousness of the

offense and affords specific and general deterrence. Mr. Vargas Hernandez acknowledges the

                                                   5
          Case 1:20-cr-01443-JHR Document 20 Filed 05/21/21 Page 6 of 6




seriousness of his wrongdoing and need for proportionate consequences. He has lived under the

stress of a federal prosecution for nearly a year, has taken responsibility for his actions, and is

ready to complete his term of probation, pay restitution, and return to taking care of his family and

community. The agreed-to sentence accomplishes these goals.

                                         CONCLUSION

       For the reasons stated herein counsel for Defendant Mr. Vargas Hernandez respectfully

requests this Court accept the Plea Agreement and impose the sentence agreed to therein.


                                                      Respectfully submitted,
                                                      THE LAW OFFICE OF RYAN J. VILLA

                                                   By /s/ Richelle Anderson
                                                     Richelle Anderson
                                                     5501 Eagle Rock Ave NE, Suite C2
                                                     Albuquerque, NM 87113
                                                     (505) 639-5709
                                                     richelle@rjvlawfirm.com
                                                     Counsel for Defendant



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 21, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification to the parties in this matter.

                                                      /s/ Richelle Anderson
                                                      Richelle Anderson
                                                      Counsel for Defendant




                                                 6
